Citation Nr: 0822086	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  04-02 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
right ulnar neuropathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and L.M., friend of the appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to May 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted the veteran compensation benefits under 
38 U.S.C.A. § 1151 (West 2002) for right ulnar neuropathy, 
effective March 28, 2002.  The veteran subsequently initiated 
and perfected an appeal of this initial rating determination.  
Within a November 2003 rating decision, he was awarded a 30 
percent initial rating for this disability, also effective 
March 28, 2002.  The Board notes that the United States Court 
of Appeals for Veterans Claims (Court) has held that a rating 
decision issued subsequent to a notice of disagreement which 
grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Consequently, this matter remains in 
appellate status.  

In May 2005, the veteran testified before the undersigned 
Veterans Law Judge, seated at the RO.  This appeal was 
subsequently presented to the Board in July 2006, and was 
remanded for additional development.  It has now been 
returned to the Board.  

In reviewing this appeal, the Board notes the veteran 
submitted a written statement received in April 2007 
indicating disagreement with a decision dated December 19, 
2005.  Review of the record indicates the veteran was sent a 
statement of the case, not a rating decision, on that date 
concerning the issue of entitlement to a total disability 
rating based on individual unemployability due to service-
connected disability (TDIU).  As a timely substantive appeal 
was not filed on that issue, the Board does not find it to be 
perfected for appellate review.  Additionally, as the 
veteran's April 2007 statement was received well beyond the 
time limit for a substantive appeal, it may not be used to 
perfect the appeal of that issue.  See 38 U.S.C.A. 
§ 7105(d)(3) (West 2002).  Thus, the Board does not have 
jurisdiction over the issue of entitlement to a TDIU.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted in the introduction, this appeal was originally 
presented to the Board in July 2006.  At that time, the Board 
ordered the AMC to afford the veteran extraschedular 
consideration under 38 C.F.R. § 3.321, in response to 
assertions made by the veteran and his representative 
concerning his disability and his unemployability.  The Board 
stated, "The AMC should also specifically consider whether 
referral for an extraschedular evaluation is warranted for 
that disability [on appeal]."  However, while the AMC 
reconsidered the veteran's appeal within an August 2007 
supplemental statement of the case, it failed to either 
provide notice of the 38 C.F.R. § 3.321 requirements for an 
extraschedular rating, or make a specific finding whether 
referral of the veteran's extraschedular claim was warranted.  

The United States Court of Appeals for Veterans Claims 
(Court) has specifically mandated that a remand by the Board 
confers on the veteran, as a matter of law, the right to 
compliance with the remand instructions, and imposes upon VA 
a concomitant duty to ensure compliance with the terms of the 
remand.  See Stegall v. West, 11 Vet. 268 (1998).  The Court 
has indicated, moreover, that if the Board proceeds with 
final disposition of an appeal, and the remand orders have 
not been complied with, the Board itself errs in failing to 
ensure compliance.  Id.  In the present case, given the 
failure by the AMC to comply with the Board's July 2006 
remand order, the issue on appeal must again be remanded for 
further adjudication.  

Accordingly, the case is REMANDED for the following action:

The AMC must provide the veteran with 
notice of the extraschedular requirements 
found at 38 C.F.R. § 3.321, and allow him 
and his representative sufficient time to 
present additional argument or evidence on 
his behalf.  The AMC should then 
readjudicate the veteran's claim for an 
increased initial rating for his right 
ulnar neuropathy.  In so doing, the AMC 
must specifically consider whether 
referral for an extraschedular evaluation 
is warranted for that disability.  If any 
benefit sought on appeal remains denied, 
the appellant should be provided with an 
appropriate supplemental statement of the 
case.  After appropriate review the case 
should then be returned to the Board, if 
in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



